DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 are currently pending in the present application, with claims 1, 9 and 17 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving indications to computerized components to be installed in a vehicle a; displaying over a display device a three dimensional manipulatable model of the vehicle b; receiving indications to locations within the car where the computerized components are to be installed c, the indications provided as locations over the illustration d; receiving indications to applications to be executed by a car computer e, wherein the applications receive input from at least one of the computerized components; automatically determining the required computing resources and required utility components for supporting the computerized components and provisioning the applicationsf; providing specific alternatives conforming with the computerized componentsg; and receiving selections of specific computerized components from the specific alternativesh.” It is not immediately clear when interpreted on its own or in light of the corresponding disclosure:
What constitutes the indications, how are the received by computerized components that have yet to be installed in the vehicle? Are the components powered on, receiving signals? Should the word “to” be “of”? Is the received indications, more akin to selecting, in an software program, computerized components to be installed in the vehicle? Paragraph 20 seems to indicate that it is the later, in that the user selects sensors and other components to be installed in a car through a user interface provided to the user. It is noted that the limitation recites ‘a vehicle”, however, a vehicle was previously defined in the preamble. The examiner respectfully requests the applicant clarify the scope of the aforementioned claimed limitation. For the purposes of further examination, the examiner is interpreting the limitation along the lines of paragraph 20 of the originally filed disclosure.
How is the 3D manipulatable 
What constitutes the received indications?  How are they received to locations within the car?  Is the indication a signal sent to the areas of the car to which the components will be received?  Does the user indicate something at the location within the car where the computerized components are to be installed?  The corresponding disclosure appears to indicate that the user indicates a location for the selected sensor/component using the three-dimensional manipulatable model of the vehicle, see paragraph 32.  In addition it is noted that “the car” does not have antecedent basis in the claim (it is presumed the applicant meant to refer back to the vehicle previously set forth). The examiner respectfully requests the applicant clarify the scope of the claimed limitation. For the purposes of further examination, the examiner is interpreting the limitation along the lines of paragraph 32 of the corresponding disclosure. 
Are the indications referencing the received “indications to locations” within the car or the received “indications to computerized components”? Additionally, “the illustration” does not have antecedent basis in the claim, as an illustration has not been previously defined. The examiner respectfully requests the applicant clarify the scope of the claimed limitation. For the purposes of further examination, the examiner is interpreting the indications to be the received “indications to locations” and the illustration to be the 3D manipulatable model. 
What constitutes the received indications and how are they received by applications to be executed by a car computer? Are the indications a user’s selection? Are they a signal received by the application? Are they selected at run-time or in advance?  The corresponding disclosure appears to indicate that similar to adding a sensor or other component (computerized components in the claim language), an application is selected by a user through a graphical user interface (see for instance, fig. 1 and paragraphs 31 and 38). The examiner respectfully 
What are the required computing resources and utility components that are determined? And how are they determined?  What is meant by supporting the computerized components and provisioning the applications?  For instance, is support any type of assistance, such as installation, selection and storage of items such as cables, connects, applications (such as the database hosting) and the like? Determining system requirements and required protections, such as power requirements, fault protection? If so, then is there algorithms that performs such an operation set forth in the disclosure? Are the computing resources beyond those which are included in the processor and memory upon which the method is executed? Also, “the required computing resources” lacks antecedent basis in the claims, since required computing resources has not been previously defined.  What makes up the required utility components? It appears from the corresponding disclosure in paragraphs 18 and 24 that computing resources include an open ended list such as GPU, CPU, processing power, storage volume, connectivity resources (such as supported bandwidth, display device resolution, energy consumption, or the like), and bus speed. Paragraph 40 sets forth that determination (in the context of installation), “may include, for example calculating the required cable lengths, required connects, or other physical accessory.” Paragraph 40 goes on to recite that “the required computerized resources are calculated, for example minimal or maximal computing power, storage space, or the like, and also their limitations, such as power consumption, heat dissipation, or the like.” The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation.
What are the specific alternatives that are provided and in which way do they conform with the selected computerized components? In which way are they specific? The corresponding disclosure in paragraph 41 sets forth that alternative components for the selected computerized components may be provided to the user, the user may select more than one option in order to compare offers from different providers. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation. For the purposes of further examination, the examiner is interpreting the claimed limitation along the lines of paragraph 41.
What are the specific computerized components and does the “specific alternatives conforming with the computerized components” include a list of components? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation. As noted with respect to g), the corresponding disclosure in paragraph 41 sets forth that alternative components for the selected computerized components may be provided to the user, the user may select more than one option in order to compare offers from different providers. Similar to g), for the purposes of further examination, the examiner is interpreting the claimed limitation along the lines of paragraph 41.
Claims 9 and 17 recite substantially similar subject matter as to that of claim 1 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claims depending thereon, do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to the claims from which they depend.
Claim 2 recites “wherein the indications to the locations are received in a graphic manner over a three dimensional illustration of the vehicle.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the indications are received “in a graphical manner over a three dimensional illustration of the vehicle.” Is the 3D illustration of the vehicle different from the 3D manipulatable model of the vehicle? What is meant by a graphical manner?  Is that through a user interface? Is it an overlay on the 3D illustration? Is it receiving a selection on the 3D illustration?  The corresponding disclosure appears to indicate that the user indicates a location for the selected sensor/component using the three-dimensional manipulatable model of the vehicle, see paragraph 32.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation. For the purposes of further examination, the examiner is interpreting the limitation along the lines of paragraph 32 of the corresponding disclosure – such that the indicates a location for the computerized component on the 3D manipulatable model.
Claim 10 recites substantially similar subject matter as to that of claim 2 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Claim 3 recites “receiving priorities between the applications.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by receiving priorities between the applications. Are the applications sharing their individual priority tasks between themselves? Is it a priority order for the applications, such that each application has a priority assigned thereto? Is the priority related to running/not running application? Is it something else?  Priority appears to be discussed in two paragraphs of the corresponding disclosure (paragraphs 22 and 25). Paragraph 22 sets forth that “some applications may have priority over other applications at some of the times, and possibly the other way 
Claim 11 recites substantially similar subject matter as to that of claim 3 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 3.
Claims depending thereon, do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to the claims from which they depend.
Claim 4 recites “providing indications that one or more priorities are unsafe.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what constitutes the provided indications that one or more priorities are unsafe, what is meant by unsafe, and how a priority in of itself is unsafe. Paragraph 25 of the corresponding disclosure sets forth that the “system may further determine that providing all applications in accordance with the user provided priorities can be dangerous due to insufficient resources. For example, if the entertainment system is indicated as having higher priority than the lane control, then in some situations the resources may be used for the entertainment rather than to the lane control which can be dangerous.” However, this paragraph does not set forth what the 
Claim 12 recites substantially similar subject matter as to that of claim 4 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim 5 recites “receiving budget constraints; and providing the required computing resources and the specific alternatives in accordance with the budget constraints.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by budget constraints and how the computing resources and “specific alternatives” are provided in accordance with the budget constraints. Are budget constraints related to bandwidth, power, monetary, time (e.g., part availability, time to receive, etc), etc? If it is related to anything that could have a budget with respect to the claimed language, then it is unclear as to how the information is provided in accordance with various budget constraints. The corresponding disclosure appears to only use the words in the context of the claim language in paragraphs 4 and 5. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language. 
Claim 13 recites substantially similar subject matter as to that of claim 5 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 5.
Claim 6 recites “sending an electronic request to an entity providing a selected component from the selections of specific computerized components including required quantity; and receiving delivery terms and payment terms from the entity.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure if the entity is a business selling the component or if it is a digital model of the component being stored in a database. Furthermore, it is not immediately clear if required quantity is being tied to the electronic request that is being sent. Paragraphs 44 and 45 set forth that the requests may be sent to manufacturers or providers and the requests may indicate the required units and the delivery terms, such as the number of units required at each relevant date (quantity). The received response from the manufacturer or (component) providers include delivery terms and/or payment terms. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.  For the purposes of further examination, the examiner is interpreting the claimed limitation along the lines of paragraphs 44 and 45
Claim 14 recites substantially similar subject matter as to that of claim 6 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 6.
Claim 7 recites “wherein determining the required computing resources and required utility components provides for saving computing resources relatively to separate design processes.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by “saving computing resources relatively to separate design processes.” Saving in what way? What are the separate design processes? Is this if each system was designed on its own and then subsequently combined? What comprises the saving of computing resources (bandwidth reduction, lower amount of components needed, resources associated with the design computer or with respect to the vehicle?) The corresponding 
Claim 15 recites substantially similar subject matter as to that of claim 7 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 7.
Claim 8 recites “determining development time of the computerized systems.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by development time of the computerized systems. For instance, is development time how long it will take to construct a prototype of the system? Is it an aggregate of various times or is it strictly on development of a system, and neglects engineering time, research time, and the like – and if so, how does the system differentiate the various stages? Does it take into account estimated shipment times, including port congestion and customs? Does it take into account development of the computerized components themselves? Is it the time to complete the steps outlined in the independent claim? Etc? The corresponding disclosure in paragraphs 46 and 47 discuss time tables for implementation of the computerized systems – if the computerized system comprises merely aggregating off the shelf systems, then development time may be short, whereas if implementation of new systems requiring research, development,…, each having its defined timetable…(presumably the development time will be longer). The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.  
Claim 16 recites substantially similar subject matter as to that of claim 8 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US PG Publication 2010/0031212) in view of Hynes (US PG Publication 2017/0103160).
Regarding claim 1, Dong teaches  a method of designing computerized systems for a vehicle by a computing device comprising a processor and a memory device (see for instance, abstract, paragraphs 21 and 38-41 and figs. 2-4), the method comprising: 
receiving indications to computerized components to be installed in a vehicle (The E/E design process 400 initiates at block 402 with the initial data configuration for the E/E architecture to be designed…certain domain-specific data from the various design domains is imported by the E/E system server 202 and converted to a vehicle library having the unified data scheme (and stored in the unified database 234), see paragraph 44. At block 406, the designers can perform an initial refinement or augmentation of the vehicle library created at block 402…designers can eliminate redundant or unused components, add additional components not represented in the imported domain-specific data, change performance parameters, etc, see for instance, paragraph 46); 
displaying over a display device a three dimensional manipulatable model of the vehicle (The computer aided design (CAD) system implementing the unified database uses graphical user interface (GUI) to facilitate the design collaboration between domains…GUI to graphically present relationships between components of the E/E architecture, to graphically 
receiving indications to locations within the car where the computerized components are to be installed, the indications provided as locations over the illustration (The E/E architecture design process for a vehicle typically is an iterative process whereby requirements and specifications can change…in instances whereby new or modified architecture information is introduced to the design environment, at block 404, the domain agent can utilize a GUI to graphically display to a designer the ramifications of the new or modified architecture information to the vehicle library, such as what components of the E/E architecture have been modified, which components are present only in the original data, which components are present only in the new data, etc, see for instance, paragraph 45 and fig. 4); 
receiving indications to applications to be executed by a car computer, wherein the applications receive input from at least one of the computerized components (The ECU schema includes information related to ECU architecture, such as physical input/output (I/0) connections, logical 1/0 connections, ECU hardware information, ECU software architecture information, function context and implementation information, as well as layer formats, such as formats for the hardware layer, the transport layer, the software application layer, etc, see for instance, paragraph 36. Designers use the GUI provided by the design agents to collaborate across the different design domains in revising and verifying E/E architectures for a vehicle…this process can include simulating the operation of an E/E architecture and verifying it meets signaling and performance criteria, see for instance, paragraph 47. Domain agent can provide various GUIs to facilitate the display of a schematic view of a selected subsystem topology or vehicle variance technology… schematic view allows the designer to rapidly verify the connections between components of the subsystem or vehicle variance… display of a schematic ; 
automatically determining the required computing resources and required utility components for supporting the computerized components and provisioning the applications (Once a designer has specified the performance parameters for the various components of a subsystem or vehicle variance and has defined the performance criteria for the  subsystem or vehicle variance, the designer can use GUIs provided by the domain agent to simulate the performance of the subsystem or vehicle variance to confirm that the design meets the specified performance criteria…In the event that the performance criteria are not met, and thus necessitating further refinement of the design of the selected subsystem or vehicle variance…the designer can further refine the architecture of the subsystem or vehicle variance using the domain agent in an effort to design an architecture that meets the performance criteria…refinement can include, for example, redistributing tasks and functions among the ECUs and devices, repartitioning the distribution of tasks and functions between hardware implementation and software implementation, changing the physical routing of certain signals, and the like, see for instance, paragraph 66); 
providing specific alternatives conforming with the computerized components (The collaboration process further can include a change management process (block 412) in response to changes made in various aspects of an E/E architecture, see for instance, paragraph 47. GUI 3900 for graphically depicting the subsystems and vehicle variances impacted by a modification to the E/E architecture….includes a list pane 3902 that displays an expandable list 3904 of subsystems and vehicle variances of the vehicle library, see paragraph 83); and 
receiving selections of specific computerized components from the specific alternatives (FIG. 40 is an example GUI 4000 displayed by the domain agent in response to a user's selection of the "Vehicle_ Variance I" object in the expandable list 3904 of FIG. 39…includes a list pane 4002 that displays an expandable hierarchical list 4004 of objects 
Dong does not teach that the manipulatable model is a 3D manipulatable model.
In the same art of vehicle design, Hynes teaches a 3D manipulatable model that allows for the placement and movement of 3D objects to produce a customized vehicle, such modeling handlebar, seat(s), etc, see for instance, paragraphs 15-16 and figs. 4-6.
It would have been obvious to one of ordinary skill in the art having the teachings of Dong and Hynes in front of them before the effective filing date of the claimed invention to incorporate a 3D manipulatable model as taught by Hynes into Dong’s vehicle architecture design system, as recognizing having a 3D model and customizing different aspects of said model, such as described by Hynes was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Dong. 
The modification of Dong with Hynes would have explicitly allowed the manipulatable model to be a 3D manipulatable model of the vehicle. 
The motivation for combining Dong with Hynes would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Hynes, paragraph 2.
Regarding claim 2, Dong in view of Hynes teach the method of claim 1 and further teach wherein the indications to the locations are received in a graphic manner over a three dimensional illustration of the vehicle (The locations are received through a graphical user interface, Dong, paragraph 27 and fig. 1 and Hynes, figs. 4-6). The motivation to combine Dong and Hynes is the same as that which was set forth in claim 1.
Regarding claim 3, Dong in view of Hynes teach the method of claim 1 and further teach receiving priorities between the applications (Priorities can be set for different tasks/applications, see for instance, Dong, paragraphs 54, 56, and 70 and fig. 16). The motivation to combine Dong and Hynes is the same as that which was set forth in claim 1.
receiving budget constraints (The domain agent can provide a GUI to the user to view and edit the performance parameters and criteria of the components of the selected subsystem or vehicle variance, see for instance, Dong, paragraph 65. Once a designer has specified the performance parameters for the various components of a subsystem or vehicle variance and has defined the performance criteria for the subsystem or vehicle variance, the designer can use GUIs provided by the domain agent to simulate the performance of the subsystem or vehicle variance to confirm that the design meets the specified performance criteria, see for instance, Dong, paragraph 66); and providing the required computing resources and the specific alternatives in accordance with the budget constraints (The domain agent can provide a GUI to the user to view and edit the performance parameters and criteria of the components of the selected subsystem or vehicle variance, see for instance, Dong, paragraph 65. Once a designer has specified the performance parameters for the various components of a subsystem or vehicle variance and has defined the performance criteria for the subsystem or vehicle variance, the designer can use GUIs provided by the domain agent to simulate the performance of the subsystem or vehicle variance to confirm that the design meets the specified performance criteria, see for instance, Dong, paragraph 66. In the event that the performance criteria are not met, and thus necessitating further refinement of the design of the selected subsystem or vehicle variance…the designer can further refine the architecture of the subsystem or vehicle variance using the domain agent in an effort to design an architecture that meets the performance criteria, see for instance Dong, paragraph 66. A cost benefit analysis can be performed, see for instance, Dong, paragraph 81 The designer can consider if the maximum harness complexity is acceptable, see for instance, Dong, paragraph 115). The motivation to combine Dong and Hynes is the same as that which was set forth in claim 1.
Regarding claim 7, Dong in view of Hynes teach the method of claim 1 and further teach wherein determining the required computing resources and required utility components provides for saving computing resources relatively to separate design processes (At the vehicle level, this simulation environment has the capability to simulate the entire network or networks at varying degrees of detail, which enables the vehicle manufacturer to study network behaviors very early in the design stage long before the vehicle is built...network behaviors can include, for example, network errors, network efficiencies, message latencies, efficiencies of frame packing, message prioritization, bus bandwidth utilization, see for instance, Dong, paragraph 77. The simulation environment also permits the designers to understand integration and interaction of the different networks at a vehicle level, as well as analyze, specify, and validate response of a distributed system that operates over one or more networks and one or more ECUs…the simulation environment can assist the designers in understanding gateway placement issues, such as CPU bandwidth requirements, task time requirements, scheduler timing requirements, validation of network management strategy, and potential use in design/validation of distributed systems, see for instance, Dong, paragraph 77. The designers use the GUI provided by the  design agents to collaborate across the different design domains in revising and verifying E/E architectures for a vehicle…this process can include simulating the operation of an E/E architecture and verifying it meets signaling and performance criteria…collaboration process further can include a change management process (block 412) in response to changes made in various aspects of an E/E architecture, see for instance, Dong, paragraph 47.). The motivation to combine Dong and Hynes is the same as that which was set forth in claim 1.
Regarding claims 9 and 17, claim 9 is the system claim and claim 17 is the computer readable medium claim of the method claim 1 and are accordingly also rejected using substantially similar rationale as to that which was set forth in claim 1. In addition, teach a system for designing computerized systems for a vehicle by a computing device comprising a processor and a memory device, the processor configured to perform various actions (see for instance, Dong, paragraphs 38-41) and a computer program product comprising a non-transitory computer readable storage medium retaining program instructions configured to cause a processor to perform actions, which program instructions implement various actions (see for instance, Dong, paragraphs 38-41).
Regarding claim 10, claim 10 recites substantially similar limitations as to that of claim 2 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 2.
Regarding claim 11, claim 11 recites substantially similar limitations as to that of claim 3 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 3.
Regarding claim 13, claim 13 recites substantially similar limitations as to that of claim 5 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Regarding claim 15, claim 15 recites substantially similar limitations as to that of claim 7 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 7.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US PG Publication 2010/0031212) in view of Hynes (US PG Publication 2017/0103160) as applied to claims 1 and 9 above, in further view of Hoffman et al. (US PG Publication 2003/0083947).
Regarding claim 6, Dong in view of Hynes teach the method of claim 1, but do not appear to teach sending an electronic request to an entity providing a selected component from the selections of specific computerized components including required quantity; and receiving delivery terms and payment terms from the entity.
In the same art of supply chain management, Hoffman teaches that an electronic request can be sent to an entity for goods, including the required quantity, see for instance, paragraph 389, 477, 581, and 662. The user can receive delivery and payment terms, see for instance, paragraph 1708, 1721, and 2303 and fig. 110.

The modification of Dong and Hynes with Hoffman would have explicitly allowed sending an electronic request to an entity providing a selected component from the selections of specific computerized components including required quantity; and receiving delivery terms and payment terms from the entity.
The motivation for combining Dong and Hynes with Hoffman would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Hoffman, paragraphs 3 and 7.
Regarding claim 14, claim 14 recites substantially similar limitations as to that of claim 6 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/            Primary Examiner, Art Unit 2613